 1
                                                                          JS-6
 2

 3

 4

 5

 6

 7

8                                UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   JAVIER ISAIS CHAVEZ,                         Case No. 2:18-09809 DSF (ADS)

12                                Petitioner,

13                                v.              JUDGMENT

14   SCOTT FRAUENHEIM, Warden,

15                                Respondent.

16

17         Pursuant to the Court’s Order Accepting Report and Recommendation of United

18   States Magistrate Judge, IT IS HEREBY ADJUDGED that the above-captioned case is

19   dismissed with prejudice.

20

21   DATED: October 28, 2019
22                                              Honorable Dale S. Fischer
                                                UNITED STATES DISTRICT JUDGE
23

24
